     GLEN A. VAN DYKE, ESQ., SBN: 183796
 1
     MEGAN D. DEHERRERA, ESQ., SBN: 306646
 2   VAN DYKE LITIGATION & TRIAL ATTORNEYS, P.C.
     11025 Pioneer Trail, Suite 101A
 3   Truckee, California 96161
     Telephone: (530) 587-2130
 4
     Fax       : (530) 587-2829
 5   glen@vdlitigation.com
     megan@vdlitigation.com
 6
     Attorneys for Plaintiff
 7
 8                                    UNITED STATES DISTRICT COURT
 9                                        DISTRICT OF NEVADA
10
11   VANESSA WOOD,                                    CASE NO. 3:18-CV-00195
12                      Plaintiff,                    JOINT STIPULATION AND ORDER FOR
                                                      DISMISSAL WITH PREJUDICE
13   vs.
14   KROMER INVESTMENTS, INC., a
     California Corporation, APPLIED BUSINESS
15   SOLUTIONS, LLC, a Nevada limited liability
     company, and DOES 1 through 100, inclusive,
16
                        Defendants.
17
18
19            The parties to this action, acting through counsel, and pursuant to Federal Rule of Civil
20   Procedure 41(a)(1)(A)(ii) hereby stipulate, in consideration of a negotiated settlement executed
21   by them, to the Dismissal with Prejudice of this action, including all claims and counterclaims
22   stated herein against all parties, with each party to bear its own attorneys' fees and costs.
23
     Date: December 3, 2018                                 VAN DYKE LITIGATION &
24                                                          TRIAL ATTORNEYS, P.C.
25
26
                                                    By: __/S/ Glen A. Van Dkye________________
27                                                        GLEN A. VAN DYKE,
                                                          Attorneys for Plaintiff
28


     Stipulation and Order                           ~1~                        Wood v. Kromer Investments, Inc.
     Dated: December 3, 2018                               HOLLAND & HART, LLP
 1
 2
 3
                                                   By: __/S/ Dora V. Lane____________________
 4
                                                         DORA V. LANE,
 5                                                       Attorneys for Defendants

 6
 7                                                 ORDER

 8
              The stipulation is approved. The entire action, including all claims and counterclaims
 9
     stated herein against all parties, is hereby dismissed with prejudice.
10
11
12   Dated: ________________                               __________________________________
              December 4, 2018.                            ROBERT C. JONES, JUDGE
13                                                         U.S. DISTRICT COURT, NEVADA
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Stipulation and Order                           ~2~                      Wood v. Kromer Investments, Inc.
